To vacate an order setting aside allowance of term fées, in a case appealed from a judgment rendered by a circuit court commissioner in favor of relator, in proceedings to recover possession of certain premises, where relator recovered in the circuit and the circuit judge relied upon an unwritten rule, adopted by the *601circuit judges of the court, disallowing term fees in appeal cases, and but for such rule the circuit judge would have allowed such fees.
Granted February 18, 1896, with costs, on the ground that no general practice, which the circuit judges may adopt, can set aside the statute.